                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

 JEREMY LEE COLLINS,

             Plaintiff,

             v.                                               Case No. 17-3050-CM

 ALEX BEBB, et al.,

             Defendants.


                                    MEMORANDUM AND ORDER

       This matter comes before the court on defendant Nelson Mosley’s Motion to Dismiss (Doc. 52)

and pro se plaintiff Jeremy Lee Collins’s Motion to Dismiss Defendant Nelson Mosley (Doc. 53).

Plaintiff brings this action against various individuals from the Wichita Police Department including

defendant—who at the time was the chief of police—claiming violations of his constitutional rights

under 42 U.S.C. § 1983. Plaintiff claims he was assaulted and harassed during an unlawful arrest. His

specific claims against defendant are for a failure to supervise police personnel.

       Defendant moved to dismiss the second amended complaint, arguing primarily that plaintiff

failed to state a claim because he did not allege any personal involvement by defendant during the

incident. Plaintiff then filed his motion to dismiss defendant, stating “[t]herefore, under ‘Respondiat

[sic] Superior’ . . . the defendant was not directly involved, for this reason the Plaintiff wishes to dismiss

this defendant from this action.” (Doc. 53.)

       With both parties in agreement that plaintiff failed to state a claim against defendant, the court

will grant both motions and dismiss defendant from the action.




                                                     -1-
       IT IS THEREFORE ORDERED that defendant Nelson Mosley’s Motion to Dismiss (Doc. 52)

and plaintiff’s Motion to Dismiss Defendant Nelson Mosley (Doc. 53) are granted. Defendant Nelson

Mosley is dismissed from this action.


       Dated October 11, 2018, at Kansas City, Kansas.


                                                  s/ Carlos Murguia
                                                  CARLOS MURGUIA
                                                  United States District Judge




                                                -2-
